Appeal from an order of the Supreme Court, Erie County (Donna M. Siwek, J.), entered December 23, 2004. The order, insofar as appealed from, denied in part plaintiffs motion for partial summary judgment.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Plaintiff commenced this action seeking damages for, inter alia, sexual harassment and discrimination that allegedly occurred during the course of her employment with defendant Zittel’s Dairy Farm (Zittel’s). Supreme Court properly *809denied that part of the motion of plaintiff seeking partial summary judgment on her harassment claims against Zittel’s. Plaintiff failed to meet her initial burden by submitting proof in admissible form demonstrating that Zittel’s was aware of the harassment of plaintiff by her coworker, defendant Jeffrey Gasper, or that it acquiesced in or condoned Gasper’s conduct (see Spoon v American Agriculturalist, 120 AD2d 857, 858 [1986]; see generally Forrest v Jewish Guild for Blind, 3 NY3d 295, 311 [2004]). Present—Pigott, Jr., P.J., Gorski, Smith, Green and Hayes, JJ.